Citation Nr: 1700548	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly pension (SMP) based on need for the regular aid and attendance of another person and/or housebound status.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran was previously represented in this appeal by Disabled American Veterans (DAV).  A VA Form 21-22 dated July 2008 is of record appointing DAV as his representative.  However, the Veteran subsequently submitted a VA Form 21-22a dated October 2014 appointing the American Legion as his representative.  The Veteran has not since changed his representative.  Thus, the Veteran is no longer represented by DAV in this case, and he is currently represented by the American Legion, as indicated above. 

In November 2013 and December 2015, the Board remanded the Veteran's claim. The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Board remanded the Veteran's SMP claim in December 2015 for the Veteran to be provided a VA Aid and Attendance examination in order to determine whether he has a need for aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).

Pursuant to the December 2015 Board remand, the Veteran was provided a VA Aid and Attendance examination on May 6, 2016.  The VA examiner reported that the Veteran was not permanently bedridden, was able to travel beyond his current domicile, and used a wheelchair, walker, cane, and brace on his knees for assistance with ambulation.  The Veteran reported that his stepson lived with him, and that his ability to cook and bathe by himself was limited.  Further, he used a chair for bathing, and toileting was possible with use of a walker.  He did not use any orthopedic or prosthetic appliance.  

Notably, the VA examiner also reported that there were other body parts or system impairments that affected the ability of the Veteran to protect himself from the daily environment.  The examiner specifically noted that although the Veteran could perform the daily activities discussed above, he is in need of minor assistance at times and is a safety risk in the home due to various transfers as he is unable to walk any distance.  In this regard, the Board notes that in listing the factors constituting aid and attendance on a factual basis, 38 C.F.R. § 3.352(a) lists, in pertinent part, a Veteran's incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  As such, the VA examination report indicates that the Veteran's physical incapacity requires care and assistance on a regular basis in order to protect himself from the hazards or dangers incident to his daily environment.  

However, the Board further notes that in continuing the denial of the Veteran's SMP claim in the May 2016 supplemental statement of the case (SSOC), VA referenced a VA treatment record dated May 19, 2016 which documents the Veteran's report that he exercises 3 times per week at a senior citizens club.  Notably, the Veteran's report of exercising 3 times per week at a senior citizens club was not discussed during the May 2016 VA examination.  Additionally, this VA treatment record has not been associated with the claims folder.  The Board finds that this treatment record would be of probative value in evaluating the Veteran's SMP claim as it may indicate the Veteran does not require regular aid and attendance if he is able to exercise 3 times per week at a senior citizens club.  Moreover, this treatment record may also document other evidence pertinent to the Veteran's SMP claim.  

In light of the ambiguities discussed above, the Board finds that on remand, the AOJ should obtain the May 19, 2016 VA treatment record and associate the record with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Thereafter, the claims folder should be forwarded to the May 2016 VA examiner for an addendum opinion as to whether the Veteran requires a need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 
   
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request any VA treatment records dated from May 2016 pertaining to the claim remanded herein.  Of particular interest is a treatment record dated May 19, 2016.  All attempts to secure this evidence must be documented in the claims folder.

2. Thereafter, forward the claims folder to the VA examiner who provided the May 2016 VA Aid and Attendance examination, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion regarding the Veteran's SMP claim.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's post-service medical records and lay statements to include the Veteran's report in a May 19, 2016 VA treatment record that he exercises 3 times per week at a senior citizens club.

The examiner is requested to consider factors such as (1) whether the Veteran's disabilities prevent him from caring for his daily personal needs without the assistance of others on a regular basis which includes: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment; (2) whether he is required to remain in bed; and (3) whether the Veteran's disabilities substantially confine him to his dwelling or immediate premises. 

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  The rationale for all opinions expressed must be explained.

3. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




